UNITED sTATEs Dlsrt]~Sy.arlzlr\ilt:>t§t;ned Bey a.k.a. § @656 F. Supp. 23 7, 239 (D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calz'j"ano, 75

F.R.o. 497, 498 (D.o.c. 1977).

Plaintiff is a District of Columbia resident suing a District of Columbia business. See
Case Caption. The complaint consists of rambling statements that fail to provide any notice of a

claim or the basis of federal court jurisdiction. A separate Order of dismissal accompanies this

Memorandum Opinion.   g 

limited Statds District Judge
Date: February , 2012